Citation Nr: 1624093	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-16 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol/triglycerides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

In January 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.

In an April 2014 decision, the Board granted service connection for skin cancer.  At that time, the Board remanded five other service connection claims to the RO for further development.  Following the April 2014 Board decision, while the case was in remand status, claims then on appeal for service connection for a low back disability and for headaches were granted in a December 2014 rating decision, and are no longer on appeal before the Board.
 
In February 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's hypertension or atrial fibrillation is related to service or a service-connected disability.  In March 2016, the Veteran and his representative were provided a copy of the opinion.  In May 2016, the Veteran's representative provided an additional brief for the case.

Other additional evidence was received subsequent to the most recent supplemental statement of the case from November 2014.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  A cardiac disorder did not have its onset during service and is not otherwise related to active military service; did not manifest cardiovascular-renal disease to include organic heart disease within one year of discharge from service; and is not proximately due to, or aggravated by, service-connected disability.

2.  Hypertension did not have its onset during service and is not otherwise related to active military service; did not manifest cardiovascular-renal disease to include hypertension within one year of discharge from service; and is not proximately due to, or aggravated by, service-connected disability.

3.  High cholesterol or high triglycerides are laboratory findings and not disabilities for which VA disability benefits may be awarded.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for high cholesterol/triglycerides have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters sent to the Veteran in November 2009 and May 2012 satisfied the duty to notify provisions; and, thereafter the claims were readjudicated most recently in a December 2014 supplemental statement of the case, which cured any timing defect.  
 
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's April 2014 remand.

The Veteran was provided multiple VA examinations in connection with the claims.  The examinations in combination, with the February 2016 VHA expert medical opinion, are sufficient evidence for deciding the claims.  The reports in whole are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatology in sufficient detail so that the Board's evaluations are fully informed, and the examination reports contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Service Connection Claims

The Veteran is claiming service connection for hypertension as caused or aggravated by his service-connected diabetes mellitus, or due to Agent Orange exposure.  He is also claiming service connection for a cardiac disorder caused or aggravated by his service-connected diabetes mellitus.  Finally, he is claiming service connection for high cholesterol/triglycerides disorder.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some chronic diseases, including cardiovascular-renal disease, to include hypertension and organic heart disease, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period; in the case of hypertension, this period is one year.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including cardiovascular-renal disease, to include hypertension and organic heart disease, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be warranted through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified. 38 U.S.C.A. § 1116. 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

Service treatment records include January 1968 pre-induction reports of medical history and examination.  The Veteran did not report any problems referable to cardiac symptoms, hypertension, or high cholesterol or triglycerides.  On examination his blood pressure was 124/80 and pulse was 84 beats per minute; and the evaluation was normal for heart, vascular system, and endocrine system.

At the October 1970 separation examination the Veteran reported that he was in good health.  The examination report shows that blood pressure was 132/80 and pulse was 78 beats per minute.  The evaluation was normal for heart, vascular system, and endocrine system.  

None of the service treatment records contain any complaints, findings, or diagnoses of any conditions referable to or later associated with the claimed cardiac disorder, hypertension, or high cholesterol or triglycerides disorder. 

VA medical records reflect the following post-service medical history.  The Veteran was seen in February 2009 for complaints of palpitations over the previous year, intermittent chest discomfort with left arm numbness with exertion, and dyspnea on exertion.  The providers examined the Veteran and an EKG revealed atrial flutter.  A myocardial infarction was ruled out.  The provider assessed atrial flutter, chest pain, and hypertension.  The first prescription for metformin was filled in June 2009.

A December 2009 VA examination report shows that the Veteran was diagnosed as having atrial fibrillation.  A noted problem list included atrial flutter and hypertension.  The examiner explained that both atrial fibrillation and diabetes were diagnosed in February 2009 and that diabetes had been controlled by one oral medication.  Renal function was normal, with no evidence of diabetic nephropathy.  The examiner noted that the Veteran also had other risk factors for atrial fibrillation such as age, hypertension, mild concentric left ventricular hypertrophy, and septal hypertrophy.  The examiner also noted that the Veteran was on Metoprolol for his hypertension and atrial fibrillation.

During a September 2012 VA examination, the examiner recorded that the Veteran had a medical history including hypertension; but indicated there was no heart disease (including arrhythmias, valvular disease, and cardiac surgery), and no ischemic heart disease.  The Veteran reported that he had been found to have atrial fibrillation in 2009.  On examination for diabetes mellitus, the examiner recorded that the Veteran had a diagnosis of diabetes mellitus type 2, for which he was prescribed oral hypoglycemic agents.  The examiner opined indicating that it was not at least as likely as not (that is, it was less than at least a 50 percent probability) that the Veteran had a cardiac condition or hypertension (in the presence of diabetic renal disease) that was due to diabetes mellitus.

During the January 2014 Board hearing, the Veteran testified that he probably had hypertension before his diabetes.  He testified that he had hypertension a little before 2009; and that he was formally diagnosed with diabetes in 2009 but he believed that he had diabetes as early as 2005.  He testified that he had a heart condition diagnosed as atrial fibrillation that was secondary to diabetes based on one of his VA doctors telling him that diabetes can cause atrial fibrillation.  He also testified that he was diagnosed with atrial fibrillation in 2009, but had diabetes well before then.  He testified that he was aware that his elevated cholesterol and high levels of triglycerides were considered laboratory findings.

The report of a July 2014 VA examination shows that the examiner discussed the medical history of the Veteran's claimed hypertension and cardiac disorder.  The examiner noted that the Veteran's use of metformin came several months after the Veteran's irregular heart beat was diagnosed as an atrial arrhythmia.  The examiner noted that the onset of atrial fibrillation was about a year earlier based on Veteran's report of symptoms.  The examiner noted that the Veteran had seen several different cardiologists and there had never been a mention that metformin caused or aggravated his irregular heartbeat.  The report of a July 2014 VA examination shows that the examiner recorded that the Veteran had not had a myocardial infarction, congestive heart failure, a heart valve condition, an infectious heart condition, or pericardial adhesions.  The Veteran did have cardiac arrhythmia.

The examiner opined that the Veteran's atrial fibrillation was less likely than not incurred in or caused by service.  As rationale the examiner noted that the Veteran did not claim and his service treatment records did not show any evidence of heart problems during service.  The examiner also opined that the Veteran's atrial fibrillation was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus as the onset of atrial fibrillation was about a year before his diabetes mellitus, so his diabetes mellitus and diabetes medications could not be the cause of the atrial fibrillation.

The examiner further opined that that the Veteran's atrial fibrillation was not at least as likely not aggravated beyond its natural progression by his diabetes mellitus.  The examiner stated that there was no medical evidence to support the contention that the Veteran's diabetes mellitus worsened his atrial fibrillation.  Although it recurred after ablation, there was no evidence that diabetes caused it.  The examiner also found that the medication for diabetes mellitus did not worsen his atrial fibrillation and based this opinion primarily on the fact that the Veteran's physicians made no changes to his medication and the Veteran did not express any concern to his physicians.  The examiner also noted that the manufacturer's list of side effects for metformin describe the possible side effect as "palpitation" a symptom; and does not say that the drug causes or worsens the heart condition known as atrial fibrillation.

In February 2016, the Board obtained a VHA expert opinion from a physician, M.D., F.A.C.P (Fellow of the American College of Physicians (internal medicine)).  In that opinion the VHA expert addressed the question of whether it is at least as likely as not that the Veteran's hypertension or atrial fibrillation:
(1) had its onset during or is otherwise related to his active service; 
(2) manifested within one year of separation from service; or,
(3) was caused by or aggravated by service-connected diabetes mellitus?

The examiner opined that she could not derive the answer to the first two questions without resorting to speculation.  Regarding the likelihood of onset during service or a relationship to service otherwise, the examiner noted that no baseline data or continuity of care documentation from the involved timeframe existed to support a service connected etiology for either the hypertension or atrial fibrillation diagnoses.  The examiner noted that there were no medical records showing treatment for either until thirty-nine years after discharge from service.  The examiner noted the same rationale regarding the claims with respect to the likelihood that hypertension or atrial fibrillation manifested within one year of separation from service.

Regarding the likelihood of an etiology related to the service-connected diabetes mellitus, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension or atrial fibrillation was caused by or aggravated by service-connected diabetes mellitus; or by the medication metformin taken for the diabetes mellitus.  

As rationale, the examiner noted in part that service treatment records do not indicate any findings, complaints or treatment for hypertension; and that hypertension and diabetes mellitus type 2 were diagnosed in February 2009.  Further, there was no evidence of aggravation of hypertension by diabetes mellitus type 2, and the records do not link the etiology of the Veteran's hypertension to service or to diabetes mellitus type 2.  The examiner noted that the Veteran started metformin several months after he was initially diagnosed with an atrial arrhythmia.  On that basis the examiner opined that there was no evidence to support any aggravation of atrial fibrillation in the Veteran by his diabetes mellitus or by his use of medication to treat the diabetes mellitus.  The examiner noted that medical evidence indicates that metformin is associated with lower atrial fibrillation risk among patients with diabetes mellitus type 2.

Analysis

Cardiac Disorder and Hypertension

The evidence shows that the Veteran has been diagnosed with hypertension and a cardiac disorder of atrial fibrillation.  He does not expressly contend that either of these disabilities is related directly to service.  However, to the extent that theory is raised by the record, the evidence does not show that these claimed disabilities began or had onset during active military service, and hypertension or atrial fibrillation is not shown to be otherwise related to active military service.  Further, the evidence does not show that a cardiovascular-renal disease, including hypertension or an organic heart disease manifested to a compensable degree within the first one year period following service.

As the Veteran's DD Form 214 shows that he served on active military service in the Republic of Vietnam from July 1968 to October 1970, he is presumed to have been exposed during such service to certain herbicide agents, such as Agent Orange.  38 C.F.R. § 3.307(a)(6).  

Based on that presumed exposure, there is a presumption of service connection for certain listed conditions as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  The conditions listed include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e).

In the Veteran's case, neither the diagnosed atrial fibrillation nor hypertension is one of the conditions listed under 38 C.F.R. § 3.309(e) so as to afford service connection by that presumption based on such exposure to herbicides.  Notably, neither condition is considered an ischemic heart disease as defined under 38 C.F.R. § 3.309(e).  Hypertension is expressly excluded from the list.  Id. at Note 2.  Therefore, service connection for either claimed disability is not warranted on this basis.

Furthermore, the medical opinion evidence of record does not link the disabilities to service.  The evidence is either in the negative or the experts could not link the disabilities to service (or within a year of service) without resorting to speculation.  The opinions were explained in the context of the record and medical knowledge.  Speculation cannot serve as a basis for service connection and the Veteran has the burden of proving the claim (with the assistance of VA).  This has not occurred even to an equipoise standard regarding direct service connection, including any potentially applicable presumptive provisions.  Moreover, a continuity of symptomatology has not been shown, which may substitute for a nexus opinion.

Primarily, the Veteran asserts that the two disabilities should be service connected on a secondary basis as etiologically related to his service-connected diabetes mellitus type 2.  However, the competent medical evidence does not support this contention as it does not show that the etiology of the Veteran's hypertension or atrial fibrillation is related to his service-connected diabetes mellitus type 2, or other service-connected disability.
 
While the Veteran is competent to report hypertension or atrial fibrillation symptoms he perceives or can measure by instrument in the case of hypertension, he does not have the requisite training to provide a probative opinion linking the disabilities to his service-connected diabetes mellitus type 2.  Such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran's theory of linking the two may be somewhat intuitive, that theory and contention as to any etiology related to service-connected disability has not been supported by an opinion by a medical professional. 
 
As discussed above, the VA examiners and the VHA expert are in agreement and consistent with the remainder of the clinical evidence.  The VA examination reports and VHA opinion contain opinions against the Veteran's claim.  Those opinions are persuasive evidence as they are consistent with the remainder of the medical evidence on file, and they contain explanations citing to medical criteria.  The opinions explained why the diabetes mellitus type 2 would not affect the two claimed disabilities either by direct causation or aggravation, including medication use.  Thus, the opinions are accorded significant probative value as to the possible relationship between the claimed hypertension or atrial fibrillation, and the Veteran's service-connected diabetes mellitus type 2.  There are no opinions in conflict with those opinions. 

Based on the above, the preponderance of the evidence is against the claims of service connection for hypertension and for atrial fibrillation, on both a direct and secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for hypertension or for atrial fibrillation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Cholesterol/Triglycerides

During the pendency of the claim, the Veteran has received treatment including lifestyle counseling for high cholesterol and high triglycerides laboratory findings.  Based on a thorough review of the record, the Board finds that service connection for such findings is not warranted, as these findings do not constitute disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 891. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

As noted, high cholesterol and triglycerides are laboratory findings that manifest themselves only in laboratory test results and are not a disability for which service connection can be granted.  As such, service connection for high cholesterol and high triglycerides is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiac disorder is denied.

Service connection for hypertension is denied.

Service connection for high cholesterol/triglycerides is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


